  

Case 1:20-cv-01005-CM Document 32 Filed 12/02/20. Page.J
USDC SUNY
ELECTRONICALLY FILED

 

Sit de niet

nie eae cee etetRO Henne netted in A

 

 

UNITED STATES DISTRICT COURT

 

   

 

 

 

SOUTHERN DISTRICT OF NEW YORK BOC #__
DATE FILED: 2/2 i320
RODNEY STEADMAN,
Plamtiff,
-against- No. 20 Civ. 01005 (CM)
GOVERNMENT EMPLOYEES INSURANCE
COMPANY
Defendant.

 

 

FINDINGS OF FACT, CONCLUSIONS OF LAW AND VERDICT
McMahon, C.J:
The court, for its findings of fact, conclusions of law, and verdict:
I. Findings of Fact
FF1. Gn Friday, May 26, 2017, at around 4:00 PM, there was a two-car accident between
a 2000 Ford Expedition XLT driven by Plaintiff Rodney Steadman and a 2000 BMW sedan driven
by Wilhelm Wolfgang Stoeckl. Stoeckl backed his sedan into Steadman’s SUV at the Shell Gas
Station located at the intersection of Morningside Avenue and Hancock Place. (Dkt. No. 23-1 at 1
(“Stipulated Facts”).) The Shell station is in the vicinity of 125th Street, in Manhattan. (Ex. 8,
Stoeckl Dep. Mar. 28, 2019 (“Stoeckl”) at 19, 22; Ex. 14, Steadman Dep. Feb. 15, 2019
(“Steadman”) at 15. )!
FF2. The accident occurred as Stoeckl was trying to move his car from one gas pump to
another. (Stoeckl at 27-29.)
FF3. Steadman’s SUV was not moving when the BMW sedan impacted his vehicle.

(Stipulated Facts; Steadman at 56).

 

! All exhibits can be found at Dkt. No. 24. Each attachment is a single exhibit — Dkt. No, 24 is Ex, t, Dkt. No, 24-1 is
Ex. 2, Dkt. No. 24-2 is Ex. 3, and so on.

 
Case 1:20-cv-01005-CM Document 32 Filed 12/02/20 Page 2 of 18

FFA. Immediately prior to the events that resulted in the collision, Steadman’s
, Expedition was positioned between one and two meters (3.2 - 6.5 feet) behind the BMW. (Stoeckl
at 50.) I do not credit Steadman’s testimony that his car was a full car length (which J estimate at
between 12-15 feet) behind Stoeckl’s car. (Steadman at 35-36.) Stoeckl was not at the pump, but
was behind another car that was at the pump. (Stoeckl at 28-29, 39, 43). The photographs of the
gas station (Ex. 16) reveal that Steadman’s car would have been fully in the street if he had been
positioned a full car length behind Stoeckl. Similarly, the diagram in the police report, prepared
within one hour of the accident, shows that no part of Steadman’s vehicle would have been on the
gas station lot had he been a full car length behind Stoeckl’s vehicle (Ex. 7 at 3), while Steadman
testified that his car was partially in the gas station lot at the time the accident occurred. (Steadman
at 53-54.) Moreover, common experience suggests that drivers do not ordinarily queue up in line
so far behind the car in front of them, especially where, as here, a long line would have snaked
well into the street.

FF5. The accident occurred because Stoeckl, whose car used exclusively diesel fuel,
realized that he had pulled into line for a pump that did not dispense diesel fuel. (Stoeckl at 25~
26.) Stoeckl’s wife, who was riding in the passenger seat of the BMW, got out of the BMW to
ascertain where the diesel pump was located, and then re-entered the BMW. (Stoeckl at 27-29.)
Steadman confirms that Stoeckl’s wife was outside of the BMW just prior to the accident; he saw
a “lady [white lady, older] standing at the pump.” (Steadman at 36.) Stoeck] realized that he needed
to go to a different lane to get to the diesel pump, but the car in front of him was not finished
pumping gasoline, so he could not pull forward to change lanes. (Stoeckl at 28.)

FF6. After his wife got back into the car, Stoeckl, whose car was fully stopped (Steadman

at 43-44, 54; Stoeckl at 28-29), started to back up so he could relocate at the pump that dispensed
Case 1:20-cv-01005-CM Document 32 Filed 12/02/20 Page 3 of 18

diesel fuel. (Stoeckl at 29.) Within three to five seconds, his vehicle encountered Steadman’s
bumper. (Stoeckl at 49-50, 52-53.) This timing is consistent with the estimated distance (between
one and two meters) between the two vehicles immediately prior to the collision.

FF7. ‘The back of the BMW came into contact with the front of the Expedition.
According to Stoeckl, the right rear passenger’s side of the BMW came into contact with the right
front passenger’s side of the Expedition. (Stoeckl at 63, 65.) This is consistent with Steadman’s
testimony that, while the BMW backed directly into his vehicle (Steadman at 44), it appeared that
the collision damaged the right side of the front of his Expedition more than the other side.

(Steadman at 61.) It is also consistent with the police report, which notes that the rear middle of

the BMW (Code “8”) impacted the front middle of the Expedition (Code “2”), but that most

damage to the Expedition was observed on the front right/passenger’s side (Code “3”). (Ex. 7 at
1.) It is further consistent with the pictures of the Expedition to the extent they show some
scratching to or discoloration of the chrome paint around the passenger’s side headlight. (Ex. 9 at
4.)

FF8. However, the pictures that were taken of the Expedition some weeks later (Ex. 9)
show that car had more extensive damage on the front left/driver’s side than on the front
right/passenger’s side. Specifically, the pictures show a dent in the front spoiler of the Expedition
on the driver’s side above the headlight (Ex. 9 at 5.) There appear to be several pieces of thick,
clear tape over the top of this headlight and its frame. (/d.) There is also a small dent in the front
bumper on the driver’s side. (Ex. 9 at 2, 3.) The pictures also show damage to the Expedition’s
driver’s side brake light in the rear of the car (which no one claims was involved in the accident).

(Ex. 9 at 7.)

 
Case 1:20-cv-01005-CM Document 32 Filed 12/02/20 Page 4 of 18

FF9. The police report, prepared within one hour of the accident, reports no damage to
the driver’s side of Steadman’s Expedition; the only damage noted is to areas “2” (center of front
~~ bumper) and “3” (passenger side front bumper). (Ex. 7 at 1.) The damage to the left side of the —
front bumper seen in the photographs (Ex. 9) is inconsistent with the contemporaneous police
evidence, as well as with Steadman’s testimony cited above. (Steadman at 61.)

FF10. The BMW has a standard, not an automatic, transmission. (Stoeckl at 32.) This
means that (1) to turn on the car, the clutch must be depressed — the driver does not need to step
on the gas pedal to start the car (Stoeckl at 40) and (2) to back up, the car must shift into reverse

(which requires that the clutch be depressed) and the gas pedal must be depressed (Stoeck1 at 47).

Stoeckl testified that he was stepping on both the clutch and the gas pedal at the time of the

accident, because the car could otherwise not move. (Stoeckl at 47-48.) He referred to this as
“slipping clutch.” (Stoeckl at 48-49). I credit Stoeckl’s testimony, because it is consistent with the
way standard transmission cars work.

FF11. Stoeckl testifted that his car was moving at a very slow rate of speed at the time of
the accident. (Stoeckl at 46-47.) That testimony is credible. It would have been all but impossible
for the BMW sedan to have been moving at more than a couple of miles an hour, given the
distances involved, as well as the fact that the BMW was, by Steadman’s own admission, not
moving just prior to the collision. (Steadman at 43.) It is also consistent with Stoeckl’s testimony
that the BMW was put into reverse from a standing (not moving) position immediately prior to his
starting to back the car up. (Stoeckl at 35, 40, 43.) I specifically do not credit Steadman’s testimony
that Stoeckl’s vehicle “took off fast” (Steadman at 44) or that it “flew” into the Expedition

(Steadman at 44, 56), because that testimony is inconsistent with the credible testimony about the
Case 1:20-cv-01005-CM Document 32 Filed 12/02/20 Page 5 of 18

distance between the cars, as well as with the negligible damage to the two vehicles, as discussed
above and below.

FF12. At the time of the collision, Steadman—a man 5°8” in height and about 180 pounds
at the time (see medical records from the summer of 2017, passim} — was seated in the driver’s
seat (a bucket seat). (Steadman at 41.) He was seat-belted into place with a fully functional
shoulder-lap combination belt. id.) According to Steadman, the seatbelt did not break during the
accident and functioned as intended. (Steadman at 50-51.) His right hand was on the steering
wheel, his right foot was on the brake of his Ford Expedition and his left foot was on the floor of
the SUV. (Steadman at 52-53.)

FF13. Immediately after the accident, Stoeckl pulled the BMW sedan slightly forward and
both drivers got out of their cars. (Steadman at 57-60; Stoeckl at 54, 57.)

FF14. The police were called to the scene. (Steadman at 60.) They arrived within a half
an hour (Stoeckl at 68), and prepared an accident report (Ex. 7). As the report reflects, Stoeckl
admitted than he had backed into Steadman’s Expedition. (Steadman at 62; Ex, 7 at 1.)

FF15. At his deposition, Steadman claimed that his SUV was damaged in the following
particulars: cracked license plate holder; spoiler loosened and cracked all the way around; bumper
loosened and dented; lights knocked out; broken plastic; dripping antifreeze; front of car rattling;
and check engine light came on. (Steadman at 60-61.) The actual repairs that were made to the
Expedition, at a repair shop chosen by Steadman, are summarized on the GEICO Estimate (Ex.
10) and included: replacing an LKQ bumper; replacing valance without fog lamps and tow hooks;
replacing an A/M pad; replacing an LKQ grille, replacing an LKQ left headlamp and an A/M left
fog lamp. This required $855.86 in parts, plus $225.60 in labor, $40.50 in paint supplies, $2.50 in

other charges and sales tax of $99.80, for a total of $1,224.26 in damage. (Ex. 10 at 2.)

 
Case 1:20-cv-01005-CM Document 32 Filed 12/02/20 Page 6 of 18

FF16. The GEICO estimate indicates that the left —i.e., drtver’s side ~ headlamp and fog
lamp were replaced. (Ex. 10 at 2.) This is consistent with the photographs of Steadman’s SUV,
taken on June 20, 2017 (less than a month after the accident), in which much of the damage appears
to be on the driver’s side. (Ex. 9; see FF8.) However, this is inconsistent with the testimony of
both Steadman and Stoeckl as weil as the police report — all of which indicate that the BMW
damaged the passenger’s side of the Expedition, and place all damage to the larger vehicle on the
passenger’s side, not the driver’s side. (See FF7, FF9.) Thus, it would appear that this accident was
not the cause of the broken driver’s side head lamp and fog lamp that GEICO paid to repair.

FF17. The accident caused only minor damage to the Expedition, which is consistent with
a low-speed “fender bender” type collision.

FF18. There was no discernable damage to the BMW from the collision (see Ex. 11
(photos of Stoeckl’s vehicle)), despite the fact that the BMW was a much smaller vehicle than the
Expedition, and so would have been expected to be more greatly damaged by any high speed
encounter with a larger vehicle. This, too, is consistent with a low-speed, “fender bender” type
collision.

FF19, At the scene, Steadman declined the offer of an ambulance, (Steadman at 63-64.)

FF20. The police report does not indicate that anyone was injured in the accident. (Ex. 7
at 1, 2.) Steadman obtained a copy of the police report about a week after the accident (Steadman
at 77), but made no corrections to it. (Steadman at 67-68.)

FF21. No family members or friends of Steadman came to the scene of the accident.
(Steadman at 64.)

¥F22, Steadman testified that he took the car out of the gas station, parked it somewhere

(he did not specify where), and then got in a cab and went to his home. (Steadman at 78-79.)
Case 1:20-cv-01005-CM Document 32 Filed 12/02/20 Page 7 of 18

Steadman called his cousin Andrew Simms to move the car, although Simms did not have a set of
keys to the Expedition, (/dZ.)

-FF23. After returning to his home, Steadman took acab to the emergency room of Lincoln
Medical and Mental Health Center (“Lincoln Hospital”). (Steadman at 79, 84-85; Ex. 1.)

FF24. The parties have introduced the hospital records from Steadman’s trip to Lincoln
Hospital (Ex. 1). The court concludes that these records are the most reliable medical records in
the case.

FF25. Steadman arrived at the hospital with a principal complaint of an unspecified injury
of the right shoulder. (Ex. 1. at 7.) He also complained of “neck and back pain” due to a “bumper
to bumper mve” - shorthand for motor vehicle orash — “al gas station.” (Ex. 1 at 12.) He told the
ER triage intake person that “he was fine initially but now c/o” [complains of ] “some neck
discomfort and midback pain.” (Ex. 1 at 13.) The reporter assessing appearance noted “no
distress,” that his gait was normal, and that his skin and extremities showed “no evidence of
trauma.” (Ex. 1 at 12.) He was “alert and oriented.” (Ex. 1 at 13.) His skin was intact. (Ex. 1 at
15.)

FF26, Steadman was given a pain assessment (“loc: back”). He reported a pain intensity
level of 2, which is at the low end of the traditional 10-point pain assessment scale. (Ex. 1 at 15.)
He did not complain of dizziness or vertigo, and he was “able to rise in a single movement.” (Id)
Steadman’s head was “normocephalic, atraumatic.” (Ex. 1 at 17.)

FE27. At Lincoln Hospital, Steadman’s chest, cervical spine, and right shoulder were x-
rayed within several hours of the accident. (Ex. 1 at 2, 5-6, 20-24.) The medical records indicate
that Steadman’s x-rays revealed that (i) his chest was normal (Ex. 1 at 20); (ii) his cervical spine

had “disc narrowing and spurring at C4-C7” and “uncovertebral hypertrophy at these levels”

 
Case 1:20-cv-01005-CM Document 32 Filed 12/02/20 Page 8 of 18

consistent with degenerative disc disease at C4-C7, but “no acute fractures or dislocations” (Ex. 1
at 22-23); and (iii) his shoulder showed “degenerative changes of the acromioclavicular joint” with
in the shoulder. (Ex. 1 at 24.) These “no trauma” findings are consistent with a self-reported pain
assessment level of “2,” as well as with a low speed “fender bender” type accident. The signs of
degenerative changes in the shoulder and degenerative disc disease are consistent with the fact that
Steadman was a 49-year-old individual with a long work history of working construction and doing
heavy manual labor, which included heavy lifting and throwing and working with heavy materials,
such as bags of recycling materials. (Steadman at 10, 83-84, 102-103, 215.)

_ FF28., The Lincoln Hospital discharge summary accords with “this trier of fact’s |
assessment of Steadman’s situation: “Pt was parked at gas stain [sic, station], other crab [sic, car]
backed up and now e/o back pain, shpduerl [sic, shoulder] pain, out of prortion [sic, proportion],
with finding, No LOC [loss of consciousness], belted... MVA, minimal impact, but terrible
complaints.” (Ex. 1 at 18.) I credit the assessment of the physician who saw Steadman in the hours
immediately following the accident, when he reported a low level of pain and showed absolutely
no sign of any traumatic injury, yet made “terrible complaints . . . out of proportion, with finding.”

FF29. Steadman was discharged from Lincoln Hospital after fewer than six hours “to
Home or Self Care.” (Ex. | at 2.) His diagnosis was “pain in right shoulder” and he was given a
15-day prescription of 500 mg Naprosyn (naproxen). (Ex. 1 at 2, 10.) His discharge papers do not
indicate that he was given any follow-up instructions; they state only that Steadman was told to
contact his primary care doctor if his symptoms do not improve or begin worsening. (Ex. 1 at 2,

18.)
Case 1:20-cv-01005-CM Document 32 Filed 12/02/20 Page 9 of 18

FF30. I specifically do not credit Steadman’s testimony that his doctors at Lincoln
Hospital told him that he “needed to go get an MRI, because they looked at the x-ray and they saw
something was wrong” or that “They told [him] something was wrong, that [he] need[ed] to go see
a specialist.” (Steadman at 90, 92.) Nothing in the hospital records corroborates that testimony;
what appears in the hospital records suggests that it is not accurate.

FF31. Steadman had surgery a couple of months after the accident to try to repair a
massive “full thickness” tear of the supraspinatus and infraspinatus. But Steadman has not proved
by a preponderance of the evidence that this tear resulted from this particular minor automobile
accident.

‘FF32, Steadman’s tight rotator cuff was seriously tom, (See Ex. 3 at 21 (Plaintiff's expert
Dr. Baum noting that “The MRI of the right shoulder shows a full thickness rotator cuff tear with
some atrophy.”); Ex. 12 at 4 (Defendant’s expert Dr. Dermksian reviewed a July 5, 2017 MRI
report of Steadman’s right shoulder which showed a “chronic full thickness tear of the
supraspinatus and infraspinatus.”); Ex. 13 at 3 (Defendant’s expert Dr. Holtzman reviewed the
same MRI which showed a “chronic fuli-thickness tear of supraspinatus and infraspinatus with
retraction of the torn tendons by 4.5cms.”).) The rotator cuff had so much retraction that it could
not be surgically reattached. (Ex. 3 at 5, 14.)

FF33. A sudden tear of that magnitude, with retraction to that degree, is not consistent
with the forces that were unleashed by a very minor impact accident, in which a vehicle much
smaller than Steadman’s backed, at very slow speed and over a distance of just a few feet, into
Steadman’s massive SUV, doing no damage to the smaller car and minima! damage to the SUV.

FF34. Additionally, the MRI report of the right shoulder performed on July 5, 2017 — only

six weeks after the accident — indicates that the tear (and several lesser “chronic” tears) was

 
Case 1:20-cv-01005-CM Document 32 Filed 12/02/20 Page 10 of 18

accompanied by a “90% atrophy” of the supraspinatus and infraspinatus muscles. (Ex. 12 at 4-5;
Ex. 13 at 3.) This degree of atrophy (a word that refers to a gradual decline or a wasting away of
~ vigor, generally due to lack of use) is, as Defendant’s expert Dr. Dermksian, testified, “indicative
of a longstanding problem with the right shoulder,” rather than an acute injury that occurred just a
few weeks earlier. (Ex. 12 at 5.)

FF35. Logic suggests that what happened here is that Steadman had a long-standing
problem with his shoulder, which he learned when he consulted with a physician — something he
testified he had not done since he was a child — after the accident. (Steadman at 119.) That strikes
this trier of fact as far more likely than that that this very minor accident actually caused
Steadman’s rotator cuff to tear massively in two separate rotator cuff muscles.

FF36. Steadman’s work history is also consistent with the existence of a long-standing
rotator cuff injury — a far more likely source of this injury than the fender bender of May 26, 2017.
(See FF27.) I note that Steadman had not been working for some period of time (he could not
testify how long) immediately prior to the accident (Steadman at 82), which could account for
atrophy of the muscles.

F¥F37. I acknowledge the possibility that the accident, minor though it was, might have
somehow exacerbated a pre-existing shoulder injury or degenerative condition of Steadman’s. But
on this point the burden of proof was Plaintiff's and he has not carried it. The only evidence from
Steadman’s experts on this point came from Dr. Baum, his shoulder surgeon, who admitted that
Steadman’s x-rays showed “some joint degeneration” at the time of the accident, and opined that
Steadman’s rotator cuff tear was “due to the aggravating trauma of his motor vehicle accident.”
(Ex. 3 at 5.) However, a tear of the magnitude of Steadman’s, and with that degree of retractions,

does not seem consistent with an accident as minor as the one | find to have occurred; it seems

10
Case 1:20-cv-01005-CM Document 32 Filed 12/02/20 Page 11 of 18

more consistent with a condition of long standing. Steadman alleges that the accident caused, in
addition to numerous serious traumatic injuries, “exacerbation of pre-existing degenerative joint
- disease.” (P1.’s Proposed Findings of Fact & Conclusions of Law, Dkt. No. 31 at 3.) But he offers
no expert testimony that would allow a trier of fact to ascertain just how much the accident
“exacerbated” his pre-exiting injuries. Dr. Baum’s statement that Steadman’s rotator cuff injury
was “due to the aggravating trauma of” the accident does not permit a trier of fact to assess with
any certainty how much of the rotator cuff injury was pre-existing and how much was “due to the
aggravating trauma.”

FF38. As there were no prior studies or even medical complaints to use as a point of
comparison, Dr. Baum’s conclusion that the rotator cuff tear was caused by the accident appears
to rest on Steadman’s self-report that he was “a restrained driver involved in a motor vehicle
accident” with “no history of pains or traumas prior.” (See Ex. 3 at 20.) However, having found
that Steadman exaggerated the details of the accident, I do not find Steadman a credible witness
on this point. Indeed, Steadman apparently reported to Dr. Baum that he “went by ambulance to
the emergency room at Lutheran Hospital,” when he declined an ambulance and took a cab. This
is consistent with Steadman’s exaggeration of his symptoms at the Lincoln Hospital Emergency
Room.

FF39. None of Steadman’s other experts testified that the accident might have exacerbated
a pre-existing or long-standing condition. Although Steadman’s Lincoin Hospital records indicate
“History: fracture” for both his cervical spine and right shoulder (Ex. 1 at 22, 24), none of the
doctor-witnesses (including specifically Plaintiff's doctors) referred in their reports to any past
fractures that resulted in injuries that could have been exacerbated. As for Defendant’s witnesses,

Dr. Holtzman did mention the possibility of “exacerbation,” but he did not offer any opinion “with

al

 
Case 1:20-cv-01005-CM Document 32 Filed 12/02/20 Page 12 of 18

regard to the right shoulder injury.” (Ex. 13 at 7.) As a result, there is no basis in his testimony on

which the court, as trier of fact, could make any finding that the massive damage to Steadman’s

rotator cuff either resulted from or was exacerbated by this very minor accident. #8 |

FF40, The court is not unaware that serious rotator cuff injuries can be quite painful,
especially when the arm moves in particular ways. Plaintiff's expert Dr. Baum noted as much -
stating that “any patient with this type of retracted tear would have surely sought previous medical
care had this been a longstanding condition.” (Ex. 3 at 4.) However, as mentioned above, Steadman
was not working at the time of the accident and could not tell his questioner when he had last
worked prior to the accident. (Steadman at 82.) It is, therefore, at least possible that Steadman was
not engaged in activities that would have been painful in the months prior to the accident; his
testimony does not rule out that possibility. Moreover, Steadman’s doctors and Steadman himself
all testify that he in fact reported to work at the Sanitation Department after the accident, and was
“able to do physical work.” (Ex. 2 at 2, 14; see Ex. 3 at 20; Ex. 4 at 3; Steadman at 132-33.) The
manual labor that Steadman performed was painful for him (Steadman at 177), and the exertion
could have alerted him to an underlying issue, or even caused further damage to his shoulder. No
expert addresses any of this.

F¥F41. As with his shoulder injuries, the force of the impact from this low-speed accident
between Steadman’s vehicle and the much smaller car driven by Stoeck! and insured by GEICO
is a far less likely source of Steadman’s cervical and lumbar spine injuries than are his many years
of performing heavy manual labor. This court is not persuaded by Steadman’s doctors’ testimony
that he suffered a “traumatic injury” to his neck or spine. (Ex. 4 at 3, 9.) “Degeneration” (Le.,
issues of long standing, not acute findings) in the cervical spine was apparent from Steadman’s x-

rays at Lincoln Hospital immediately post-accident. (Ex. 1 at 23.) As Dr. Holtzman credibly

12
Case 1:20-cv-01005-CM Document 32 Filed 12/02/20 Page 13 of 18

testified, “his multilevel disc bulges and herniations must have existed long before the accident
and... the low back pain with disc bulges must also have been a longstanding spinal situation.”
(Ex. 13 at 7) Dr. Holtzman did suggest the possibility of exacerbation of these long-standing
conditions, but was not able to offer an opinion one way or the other due to the lack of any prior
studies, (See id.)

FF42. None of Plaintiffs doctors opined, or even suggested, that the accident aggravated
Steadman’s pre-existing back injuries. Dr. Meroia noted “some normal age-related changes,” but
did not deem them contributory to Steadman’s “additional” injuries. (Ex. 4 at 3-4, 9.) As was the
case with Dr. Baum, Dr. Merola’s notes of Steadman’s “traumatic” injury seems to be based on
Steadman’s own account of the accident. (Ex. 4 at 3, 9.) Similarly, Dr. Murray merely notes
Steadman’s “history of beng injured and rear-ended in an MVA in 2017,” and lists the date of the
accident as the date of the injury. (Ex. 5 at 3, 5.) He, too, appears to have relied on Steadman’s
account, which this court has deemed unreliable. (See FF38.) Dr. Refyman — Steadman’s pain
management doctor - expressly stated that, “No pre-existing conditions exist that affects the
causality,” (Ex. 6 at 75), which is inconsistent with the Lincoln Hospital records, which clearly
showed pre-existing degenerative conditions immediately after the accident. Dr. Reyfman’s
conclusion that Steadman’s injuries are causally related to the accident “is based on the fact that
more than 3 years have passed since his accident and his symptoms of pain and discomfort have
not abated” (Ex. 6 at 3); but causality does not follow logically from the fact that Steadman suffered

pain for three years.

13

 
Case 1:20-cv-01005-CM Document 32 Filed 12/02/20 Page 14 of 18

HH, Conclusions of Law
A. Applicable Legal Standards

~The plaintiff's burden is to establish the defendant’s negligence by a fair preponderance of
the credible evidence. Salcedo v, Salvador, No. TS-300057/20, 69 Mise. 3d 1214(A), 2020 WL
6603587 (Table), at *5 (N.Y. Civ. Ct. Bronx Cnty. Nov. 9, 2020).

To establish negligence under New York law, a plaintiff must show “(1) the existence of a
duty on defendant’s part as to plaintiff; (2) a breach of this duty; and (3) injury to the plaintiff as a
result thereof.” Soto v. United States, No. 16-cv-6509, 2019 WL 3712189, at *5 (S.D.N.Y. Aug.
7, 2019) (quoting Caronia v. Philip Morris USA, Inc., 715 F.3d 417, 428 (2d Cir. 2013) (quoting
Akins y. Glens Falls City Sch, Dist., 53 N.Y.2d 325, 333 (1981))).

“Additionally, New York’s ‘no-fault’ insurance laws place limits on any recovery by a
person involved in an automobile accident.” Avilonitis v. United States, No. 16-cv-2521, 2020 WL
1227164, at *5 (E.D.N.Y. Mar. 13, 2020) (internal quotations and citations omitted). Under New
York’s “no fault” law, the Comprehensive Motor Vehicle Insurance Reparations Act, N.Y. Ins.
Law §§ 5101 et seq., “Notwithstanding any other law, in any action by or on behalf of a covered
person against another covered person for personal injuries arising out of negligence in the use or
operation of a motor vehicle in this state, there shall be no right of recovery for non-economic loss,
except in the case of a serious injury, or for basic economic loss.” N.Y. Ins. Law § 5104.

Even where the evidence supports the plaintiff's claim that s/he suffers from a “serious
injury,” the plaintiff must also “establish by a fair preponderance of the credible medical evidence
that the injury complained of was... causally related to the occurrence.” Bugge v. Sweet, 90
A.D.2d 858, 859 (N.Y. 3d Dep’t 1982), aff'd, 61 N.Y.2d 710 (1984); see Avionitis, 2020 WL
1227164, at *7; Evans v. United States, 978 F. Supp. 2d 148, 164 (E.D.N.Y. 2013). “Additional

contributory factors [may] interrupt the chain of causation between the accident and claimed injury

i4
Case 1:20-cv-01005-CM Document 32 Filed 12/02/20 Page 15 of 18

33

— such as a gap in treatment, an intervening medical problem or a preexisting condition . ..

Pommells vy. Perez, 4 N.Y .3d 566, 572 (2005).

Where the plaintiff claims that the accident ageravated asymptomatic pre-existing —

conditions, the plaintiff is required to provide objective evidence that distinguishes aggravation of
a pre-existing condition from the pre-existing condition itself. Evans, 978 F. Supp. 2d at 172
(E.D.N.Y. 2013) (citing Dabiere v. Yager, 297 A.D.2d 831, 832 (N.Y. 3d Dep’t 2002)).“[W |hether
an injury is traumatic in nature or the result of degeneration is beyond the ken of laymen, requiring
an expert’s opinion.” Salcedo, 2020 WL 6603587, at *9 (citing Linton v. Nawaz, 62 A.D.3d 434,
439 (N.Y. Ist Dep’t 2009), aff'd, 14 N.Y.3d 821 (2010)). Notably, “In the absence of an
explanation of the basis for concluding that the j injury was caused by the subj ect accident, and not /
by other possible causes evidenced in the record, an expert’s conclusion that plaintiff's condition
is causally related to the subject accident is mere speculation insufficient to support a finding that

such a causal link exists,” Avlonitis, 2020 WL 1227164, at *7 (collecting cases).
B. Analysis

CL1. Defendant GEICO concedes liability (i.c., Stoeckl’s duty and breach), including
that Steadman bears no comparative negligence. (Stipulated Facts, Dkt. No. 23-1 at 1.) However,
GEICO challenges whether the accident was the proximate cause of any serious injury to
Steadman. (Def.’s Proposed Issues to be Tried, Dkt. No. 23-1 at 3.)

CL2. Steadman has not established by a preponderance of the evidence that the accident
with Stoeckl was the proximate cause of his injuries.

CL3. Although Stoeckl caused the accident ab initio (FF 1), the court’s factual findings
about the accident are not consistent with Steadman’s injuries. (FF6, FF11-12, FF 16-18, FF24-31,

FF33-37, FF41.)

15

 
Case 1:20-cv-01005-CM Document 32 Filed 12/02/20 Page 16 of 18

CL4. GEICO has presented credible expert evidence that Steadman’s injuries were
caused by pre-existing conditions, including: degenerative changes, chronic tears, and atrophy of
the right shoulder indicative of a longstanding rotator cuff problem (FF34), as well as pre-existing
multilevel disc bulges and herniations that were the result of a longstanding spinal situation (FF41).

CL5. Steadman failed to present expert evidence that establishes by a preponderance of
the evidence that the accident, rather than these pre-existing conditions, was the cause of his
injuries. His experts merely described his injuries as “traumatic,” without a sufficient — or
persuasive — explanation of why that was the case. (FF38, FF42.)

CL6, Steadman also failed to present expert evidence sufficient to establish that the
accident aggravated the pre-existing conditions that the court concludes he had at the time of the
accident. His experts did not opine that any pre-existing conditions contributed to his injuries. (See
F¥42.) Dr. Baum, the one expert who mentioned the possibility of aggravation, did not provide
“objective evidence that distinguishes aggravation of a pre-existing condition from the pre-existing
condition itself.” Evans, 978 F. Supp, 2d at 172. Further, Dr. Baum did not explain the basis for
his conclusion that Steadman’s injuries were caused by the accident, and not by other possible
causes evidenced in the record, such as Steadman’s long work history of construction jobs and
heavy manual labor. See Avlonitis, 2020 WL 1227164, at *7. Such speculation is “insufficient to
support a finding that such a causal link exists.” Jd. Moreover, the only discernable basis for Dr.
Baum’s conclusion is Steadman’s account of the accident — which this court has found not credible.
(See FF38.)

CL7. Because Steadman has failed to prove causation by a preponderance of the evidence

the court need not address the issue of damages.

16
Case 1:20-cv-01005-CM Document 32 Filed 12/02/20 Page 17 of 18 °

VERDICT
The verdict on the negligence claim is for GEICO, the Defendant.
The Clerk of Court shall enter judgment dismissing the claim, with costs to the Defendant,
and then close the file.

These findings of fact and conclusions of law constitute a “written opinion.”

Dated: December 2, 2020

 

 

Chief Judge

BY ECF TO ALL COUNSEL

17

 
Case 1:20-cv-01005-CM Document 32 Filed 12/02/20 Page 18 of 18
